UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6427



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PATRICK JEAN AUBIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-01-49; CA-04-705-1)


Submitted:   December 21, 2005            Decided:   January 18, 2006


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Jean Aubin, Appellant Pro Se. Steven Hale Levin, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Patrick Jean Aubin seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2255 (2000) motion.                 The order is

not   appealable    unless    a    circuit    justice    or     judge     issues    a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).      A    prisoner   satisfies        this   standard     by

demonstrating      that   reasonable     jurists      would      find    that    his

constitutional     claims    are   debatable    and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Aubin has not made the requisite showing.

            Accordingly, we deny a certificate of appealability and

dismiss the appeal. We also deny Aubin’s motion for appointment of

counsel.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                          DISMISSED




                                     - 2 -